— Resettled order denying defendant’s motion to dismiss the complaint affirmed, with ten dollars costs and disbursements, with leave to defendant to serve an answer within ten days from the entry of the order herein. Under section 162 of the Insurance Law, authorizing the formation of “ mutual marine insurance corporations ” for the purpose of insuring “ Against liability for loss or damage resulting from personal injury to any person,” it is our opinion that the defendant company’s policy is covered or controlled by section 109 of the Insurance Law; and we approve the views expressed by the learned Special Term justice. Lazansky, P. J., Kapper and Hagarty, JJ., concur; Scudder and Davis, JJ., dissent and vote to reverse on the ground that marine insurance policies under sections 150 and 162 of the Insurance Law are not included within the provisions of section 109.